      Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 1 of 10



 1   PAUL J. RIEHLE (SBN 115199)                      THEODORE J. BOUTROUS JR. (SBN
     paul.riehle@faegredrinker.com                    132099)
 2   FAEGRE DRINKER BIDDLE & REATH                    tboutrous@gibsondunn.com
     LLP                                              RICHARD J. DOREN (SBN 124666)
 3   Four Embarcadero Center                          rdoren@gibsondunn.com
     San Francisco, CA 94111                          DANIEL G. SWANSON (SBN 116556)
 4   Telephone: (415) 591-7500                        dswanson@gibsondunn.com
     Facsimile: (415) 591-7510                        JAY P. SRINIVASAN (SBN 181471)
 5                                                    jsrinivasan@gibsondunn.com
     CHRISTINE A. VARNEY (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
 6   cvarney@cravath.com                              333 South Grand Avenue
     KATHERINE B. FORREST (pro hac vice)              Los Angeles, CA 90071-3197
 7   kforrest@cravath.com                             Telephone: 213.229.7000
     GARY A. BORNSTEIN (pro hac vice)                 Facsimile: 213.229.7520
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)                      VERONICA S. MOYE (pro hac vice)
 9   yeven@cravath.com                                vlewis@gibsondunn.com
     LAUREN A. MOSKOWITZ (pro hac vice)               GIBSON, DUNN & CRUTCHER LLP
10   lmoskowitz@cravath.com                           2100 McKinney Avenue, Suite 1100
     M. BRENT BYARS (pro hac vice)                    Dallas, TX 75201
11   mbyars@cravath.com                               Telephone: 214.698.3100
     CRAVATH, SWAINE & MOORE LLP                      Facsimile: 214.571.2900
12   825 Eighth Avenue
     New York, New York 10019                         CYNTHIA E. RICHMAN (pro hac vice)
13   Telephone: (212) 474-1000                        crichman@gibsondunn.com
     Facsimile: (212) 474-3700                        GIBSON, DUNN & CRUTCHER LLP
14                                                    1050 Connecticut Avenue, N.W.
     Attorneys for Plaintiff and Counter-             Washington, DC 20036-5306
15   defendant Epic Games, Inc.                       Telephone: 202.955.8500
                                                      Facsimile: 202.467.0539
16   [Additional counsel appear on signature
     page]                                            Attorneys for Defendant and
17                                                    Counterclaimant Apple Inc.
18                              UNITED STATES DISTRICT COURT
19                           NORTHERN DISTRICT OF CALIFORNIA
20                                      OAKLAND DIVISION
21
     EPIC GAMES, INC.,                                  No. 4:20-CV-05640-YGR-TSH
22
                      Plaintiff, Counter-defendant,     JOINT PRETRIAL CONFERENCE
23                                                      STATEMENT
24                        vs.                           Pretrial Conference Date: April 21, 2021
25                                                      Time: 9:00 a.m.
     APPLE INC.,                                        Courtroom: 1, 4th Floor (via Zoom)
26                                                      Judge: Hon. Yvonne Gonzalez Rogers
                      Defendant, Counterclaimant.
27

28

                           JOINT PRETRIAL CONFERENCE STATEMENT
                                 Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 2 of 10



 1                  Pursuant to the Court’s Standing Order Re: Pretrial Instructions in Civil Cases, the

 2   Court’s October 6, 2020 Case Scheduling and Pretrial Order (ECF No. 116), the Court’s

 3   March 2, 2021 Pretrial Order No. 1 (ECF No. 371), and the Court’s March 23, 2021 Pretrial Order

 4   No. 2 (ECF No. 381), Plaintiff and Counter-defendant Epic Games, Inc. (“Epic”), and Defendant

 5   and Counterclaimant Apple Inc. (“Apple”), together, the “Parties”, by and through their

 6   undersigned counsel, hereby submit this Joint Pretrial Conference Statement in advance of the

 7   April 21, 2021 Pretrial Conference.

 8   a. The Action

 9              Substance of the Action

10                  The Court exempted the Parties from this requirement pursuant to its

11   March 2, 2021 Pretrial Order No. 1. (ECF No. 371 at 3.)

12              Relief Prayed

13                  The Court exempted the Parties from this requirement pursuant to its

14   March 2, 2021 Pretrial Order No. 1. (Id.)

15   b. Factual Basis of the Action

16              Undisputed Facts

17                  The Parties hereby submit that the following facts are not in dispute:

18         I.   APPLE

19                  1.      Apple designs, manufactures and markets smartphones, personal computers,

20   tablets, wearables and accessories, and sells a variety of related services. Apple is a California

21   corporation founded in 1977.

22                  2.      Apple created and develops macOS, an operating system used by desktop

23   and laptop computers, and iOS, an operating system used by mobile devices. Apple installs

24   macOS and iOS only on its own devices.

25                  3.      Apple develops and sells the iPhone, a smartphone that runs on iOS.

26                  4.      Apple develops and sells the iPad, a tablet that runs on an operating system

27   derived from and closely related to iOS known as iPadOS.

28
                                                  -2-
                             JOINT PRETRIAL CONFERENCE STATEMENT
                                     Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 3 of 10



 1                  5.     Apple develops and sells the iPod touch, a multimedia touchscreen device

 2   that runs on iOS.

 3                  6.     Apple develops and sells the Mac line of computers, which run on macOS.

 4                  7.     In 2007, Apple launched the iPhone.

 5                  8.     The original iPhone came preinstalled with a few native iOS apps, all of

 6   which were developed by Apple.

 7                  9.     On October 17, 2007, Apple announced that it would create and license a

 8   software development kit (“SDK”) for third-party developers.

 9                  10.    On March 6, 2008, Apple released the first iPhone SDK, which is the

10   software development kit that developers use to create native iOS apps. Apple also developed and

11   made available to developers various application programming interfaces (“APIs”).

12                  11.    In July 2008, Apple launched the App Store on iOS.

13                  12.    The App Store hosts native iOS apps developed by developers using

14   Apple’s SDK and APIs and offers them for download by users.

15                  13.    In September 2009, Apple introduced In-App Purchase (“IAP”).

16                  14.    To distribute native iOS apps, developers must sign a Developer Agreement

17   and the Developer Program License Agreement (“DPLA”) and pay a $99 annual fee.

18                  15.    To distribute free apps, a developer must enter into Schedule 1 to the

19   DPLA. (PX2619 (DPLA) § 7.1.) To distribute an app for which the developer “intend[s] to

20   charge end-users a fee of any kind for [the] Licensed Application or within [the] Licensed

21   Application through the use of the In-App Purchase API”, the developer must enter into Schedule

22   2 to the DPLA. (PX2619 (DPLA) § 7.2.)

23                  16.    Section 3.2(g) of the DPLA provides that “Applications for iOS Products

24   . . . developed using the Apple Software may be distributed only if selected by Apple (in its sole

25

26

27

28
                                                  -3-
                             JOINT PRETRIAL CONFERENCE STATEMENT
                                     Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 4 of 10



 1   discretion) for distribution via the App Store . . . as contemplated in this agreement”. (PX2619

 2   (DPLA) § 3.2(g).) 1

 3                  17.     Section 3.3 of the DPLA provides that “[a]ny Application that will be

 4   submitted to the App Store . . . must be developed in compliance with the Documentation and the

 5   Program Requirements”. (PX2619 (DPLA) § 3.3.)

 6                  18.     Section 3.3.2 of the DPLA provides that apps may not “create a store or

 7   storefront for other code or applications”. (PX2619 (DPLA) § 3.3.2.)

 8                  19.     Section 7.6 of the DPLA provides that developers must “agree not to

 9   distribute [their apps] for iOS Products . . . to third parties via other distribution methods” than

10   those expressly permitted under the DPLA. (PX2619 (DPLA) § 7.6.)

11                  20.     Section 3.3.3 of the DPLA provides that “[w]ithout Apple’s prior written

12   approval or as permitted under Section 3.3.25 (In-App Purchase API), an Application may not

13   provide, unlock, or enable additional features or functionality through distribution mechanisms

14   other than the App Store, Custom App Distribution or TestFlight”. (PX2619 (DPLA) § 3.3.3.)

15                  21.     Section 3.3.25 of the DPLA provides that “[a]ll use of the In-App Purchase

16   API and related services must be in accordance with the terms of this Agreement.” “In-App

17   Purchase API” is defined as “the Documented API that enables additional content, functionality or

18   services to be delivered or made available for use within an Application with or without an

19   additional fee.” (PX2619 (DPLA) § 3.3.25.)

20                  22.     Section 3.1 of Schedule 2 provides that “Apple shall be solely responsible

21   for the collection of all prices payable by End-Users for Licensed Applications acquired by those

22   End-Users under this Schedule 2”. (PX2621 (Schedule 2) § 3.1.)

23                  23.     Apple publishes and periodically revises the App Store Review Guidelines

24   (the “Guidelines”).

25

26

27      1
           The Parties reserve the right to introduce evidence that different contractual provisions were
     in effect at other relevant times, and/or that additional provisions are relevant to the issues.
28
                                                   -4-
                              JOINT PRETRIAL CONFERENCE STATEMENT
                                      Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 5 of 10



 1                  24.     Schedule 1 and Schedule 2 of the DPLA require developers to comply with

 2   the Guidelines. (PX2619 (Schedule 1) § 6.3; PX2621 (Schedule 2) § 7.3.)

 3                  25.     Guideline 3.2.2(i) prohibits developers from “creating an interface for

 4   displaying third-party apps, extensions, or plug-ins similar to the App Store or as a general-interest

 5   collection”. (PX0056 (Guidelines) § 3.2.2(i).)

 6                  26.     Guideline 3.1.1 provides that, “[i]f you want to unlock features or

 7   functionality within your app, (by way of example: subscriptions, in-game currencies, game

 8   levels, access to premium content, or unlocking a full version), you must use in-app purchase.

 9   Apps may not use their own mechanisms to unlock content or functionality, such as license keys,

10   augmented reality markers, QR codes, etc.” (PX0056 (Guidelines) § 3.1.1.)

11                  27.     Guideline 3.1.1 also provides that “[a]pps and their metadata may not

12   include buttons, external links, or other calls to action that direct customers to purchasing

13   mechanisms other than in-app purchase”. (PX0056 (Guidelines) § 3.1.1.)

14                  28.     Guideline 3.1.3 provides that six categories of apps may use, or are in some

15   cases required to use, purchase methods other than IAP. (PX0056 (Guidelines) § 3.1.3.) The six

16   categories under Guideline 3.1.3 are “‘Reader’ Apps”, “Multiplatform Services”, “Enterprise

17   Services,” “Person-to-Person Services”, “app[s] that enable[] people to purchase physical goods or

18   services that will be consumed outside of the app”, and “Free Stand-Alone Apps”. “Apps in this

19   section cannot . . . encourage users to use a purchasing method other than in-app purchase.” (Id.)

20        II.   EPIC

21                  29.     Founded in 1991, Epic Games is an American company founded by CEO

22   Tim Sweeney. The company is headquartered in Cary, North Carolina and has more than 40

23   offices worldwide. Today Epic is a leading interactive entertainment company and provider of 3D

24   engine technology. Epic operates Fortnite, one of the world’s largest games with over 350 million

25   accounts and 2.5 billion friend connections. Epic also develops Unreal Engine, which powers the

26   world’s leading games and is also adopted across industries such as film and

27   television, architecture, automotive, manufacturing, and simulation. Through Unreal Engine, Epic

28
                                                  -5-
                             JOINT PRETRIAL CONFERENCE STATEMENT
                                     Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 6 of 10



 1   Games Store, and Epic Online Services, Epic provides an end-to-end digital ecosystem for

 2   developers and creators to build, distribute, and operate games and other content.

 3                   30.     Epic supports “cross-platform play” on Fortnite, which allows users of

 4   different devices to play Fortnite with one another.

 5                   31.     Epic owns and operates its own online digital marketplace called the Epic

 6   Games Store, which it introduced in December 2018.

 7                   32.     On August 13, 2020, Apple removed Fortnite from the App Store.

 8                   33.     Epic then filed its Complaint for Injunctive Relief, initiating this lawsuit.

 9   (Dkt. 1.)

10                   34.     Apple terminated Epic’s Developer Program account, as well as its

11   Developer Agreement and DPLA with Apple, on August 28, 2020.

12                   35.     As of the termination, Epic’s Developer Program account was associated

13   with five apps distributed through the App Store: Fortnite, Battle Breakers, Spyjinx, Infinity

14   Blade Stickers and Shadow Complex Remastered.

15                                                    ***

16               Disputed Factual Issues

17                   The Court exempted the Parties from this requirement pursuant to its

18   March 2, 2021 Pretrial Order No. 1. (ECF No. 371 at 3.)

19               Agreed Statement

20                   Epic has indicated that it would stipulate to liability on Apple’s breach of contract

21   counterclaim (Counterclaims (ECF No. 66), Count I) and the Parties are negotiating the language

22   of this stipulation.

23               Stipulations

24                   On March 21, 2021, the Parties submitted a Stipulation and [Proposed] Order

25   Regarding Pretrial Schedule. (ECF No. 377.) On March 23, 2021, the Court granted this

26   stipulation as modified by its Pretrial Order No. 2. (ECF No. 381 at 2.) The Parties will file a

27   proposed order regarding trial stipulations on April 14, 2021, per the stipulation as modified by

28   Pretrial Order No. 2.
                                                   -6-
                              JOINT PRETRIAL CONFERENCE STATEMENT
                                      Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 7 of 10



 1   c. Disputed Legal Issues

 2              Points of Law

 3                  The Court exempted the Parties from this requirement pursuant to its

 4   March 2, 2021 Pretrial Order No. 1. (ECF No. 371 at 3.)

 5              Proposed Conclusions of Law

 6                  The Court exempted the Parties from this requirement pursuant to its

 7   March 2, 2021 Pretrial Order No. 1. (Id.)

 8   d. Further Discovery or Motions

 9                  The Court exempted the Parties from this requirement pursuant to its

10   March 2, 2021 Pretrial Order No. 1. (Id.)

11   e. Estimate of Trial Time

12                  Pursuant to its March 23, 2021 Pretrial Order No. 2, the Court ordered “that each

13   party is afforded forty-five (45) hours to be used in whatever manner they choose for the bench

14   trial”. (ECF No. 381 at 1.)

15   f. List of Motions in Limine

16                  The Court exempted the Parties from this requirement pursuant to its

17   March 2, 2021 Pretrial Order No. 1. (ECF No. 371 at 3.)

18   g. Juror Questionnaire

19                  The Court exempted the Parties from this requirement pursuant to its

20   March 2, 2021 Pretrial Order No. 1. (Id.)

21   h. Trial Alternatives and Options

22              Settlement Discussions

23                  The Court exempted the Parties from this requirement pursuant to its

24   March 2, 2021 Pretrial Order No. 1. (Id.)

25              Consent to Trial Before a Magistrate Judge

26                  The Court exempted the Parties from this requirement pursuant to its

27   March 2, 2021 Pretrial Order No. 1. (Id.)

28
                                                 -7-
                            JOINT PRETRIAL CONFERENCE STATEMENT
                                    Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 8 of 10



 1              Amendments, Dismissals

 2                 The Court exempted the Parties from this requirement pursuant to its

 3   March 2, 2021 Pretrial Order No. 1. (Id.)

 4              Bifurcation, Separate Trial of Issues.

 5                 The Court exempted the Parties from this requirement pursuant to its

 6   March 2, 2021 Pretrial Order No. 1. (Id.)

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -8-
                            JOINT PRETRIAL CONFERENCE STATEMENT
                                    Case No.: 4:20-cv-05640-YGR
       Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 9 of 10



 1   Respectfully submitted,

 2
      Dated: April 9, 2021              CRAVATH, SWAINE & MOORE LLP
 3                                          Christine A. Varney (pro hac vice)
                                            Katherine B. Forrest (pro hac vice)
 4                                          Gary A. Bornstein (pro hac vice)
                                            Yonatan Even (pro hac vice)
 5                                          Lauren A. Moskowitz (pro hac vice)
                                            M. Brent Byars (pro hac vice)
 6
                                        FAEGRE DRINKER RIDDLE & REATH
 7                                      LLP
                                            Paul J. Riehle
 8

 9                                      By:   /s/ Katherine B. Forrest
                                              Katherine B. Forrest
10                                            825 Eighth Avenue
                                              New York, New York 10019
11                                            Telephone: (212) 474-1000
12                                            Attorneys for Plaintiff and
                                              Counter-defendant Epic Games, Inc.
13

14
      Dated: April 9, 2021              GIBSON, DUNN & CRUTCHER LLP
15                                          Theodore J. Boutrous Jr.
                                            Richard J. Doren
16                                          Daniel G. Swanson
                                            Mark A. Perry
17                                          Veronica S. Moye
                                            Cynthia E. Richman
18                                          Jay P. Srinivasan
                                            Ethan D. Dettmer
19                                          Eli M. Lazarus
20                                      By:   /s/ Mark A. Perry
                                              Mark A. Perry
21                                            1050 Connecticut Avenue, N.W.
                                              Washington, DC 20036-5306
22                                            (202) 887-3667
23                                            Attorneys for Defendant and
                                              Counterclaimant Apple Inc.
24

25

26

27

28
                                                  -9-
                             JOINT PRETRIAL CONFERENCE STATEMENT
                                     Case No.: 4:20-cv-05640-YGR
      Case 4:20-cv-05640-YGR Document 428 Filed 04/09/21 Page 10 of 10



 1                                 ECF SIGNATURE ATTESTATION

 2          In accordance with Local Rule 5-1, the filer of this document hereby attests that the
 3
     concurrence of the filing of this document has been obtained from the other signatories hereto.
 4
      Dated: April 9, 2021                       CRAVATH, SWAINE & MOORE LLP
 5

 6                                               By:   /s/ Katherine B. Forrest
                                                       Katherine B. Forrest
 7
                                                       Attorneys for Plaintiff and
 8                                                     Counter-defendant Epic Games, Inc.

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  -10-
                             JOINT PRETRIAL CONFERENCE STATEMENT
                                     Case No.: 4:20-cv-05640-YGR
